CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R SECTIONS 200.80(b)(4), 200.83, and 230.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. Addendum No. 13 between OCP and Innophos M Dated February 24, 2010 To the Agreement Between OCP and TI Dated September 10th, 1992 This Addendum No. 13 (this “Addendum”) entered into as of the 24th day of February 2010 (“Amendment Effective Date”) by and between: OCP S.A. (“OCP”) 2 Rue Al Abtal Hay Erraha, BP Maarif 5196 CASABLANCA, (Morocco) on the one part, and:
